Citation Nr: 1026010	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) from March 30, 
2004, to October 12, 2009.  

2.  Entitlement to a higher initial rating in excess of 50 
percent for PTSD beginning October 13, 2009.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, granted service 
connection for PTSD.

In a November 2009 rating decision, the Veteran was granted an 
initial rating of 50 percent, effective October 13, 2009.  A 
claimant is presumed to be seeking the maximum benefit allowed by 
law and regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the claim for a higher initial 
rating for PTSD remains before the Board.  

The Veteran provided testimony before the undersigned at a 
videoconference hearing in November 2007.  A transcript is of 
record.  During the hearing, the Board suggested the submission 
of evidence that may be helpful in substantiating the Veteran's 
claim.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement received at the Board in December 2009, the 
Veteran reported that he had undergone an annual evaluation for 
VA's Vocational Rehabilitation program in September 2009.  He 
asked that VA obtain this record, and indicated that it was 
relevant to the initial rating for PTSD.

VA is deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees, including VA 
physicians. Id. at 612-13. If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613. If such material 
could be determinative of the claim, a remand for readjudication 
is in order. Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA also 
has a statutory duty to obtain relevant records generated by 
Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).

Accordingly, this appeal is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should obtain all records pertaining 
to the Veteran's participation in VA 
Vocational Rehabilitation programs since May 
2009, including the September 2009 
evaluation referenced by the Veteran in his 
December 2009 statement.

2.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




